Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered January 9, 2002, convicting defendant, after a jury trial, of attempted grand larceny in the first degree, and sentencing him to a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant’s larcenous intent could be readily inferred from the evidence (see People v Meadows, 199 NY 1, 7 [1910]). The evidence warranted the conclusion that defendant attempted to commit larceny by false pretenses, in that he knowingly made false claims as to the existence of unpublicized “capital enhancement programs” that guaranteed immediate, astronomical, risk-free investment returns.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]). The court properly permitted the prosecution to elicit defendant’s other fraudulent conduct, which was extremely probative of his credibility. To the extent that the prosecutor may have exceeded the scope of the court’s Sandoval ruling, we find any error to be harmless.
*316We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Friedman, J.P., Sullivan, Nardelli, Williams and Sweeny, JJ.